Citation Nr: 0201227	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  01-07 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a compensable initial rating for residuals of 
a fracture of the fifth metacarpal of the right hand.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from May 1998 to December 
1999.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2000 Rating Decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma, which granted a claim of entitlement to 
service connection for residuals of a fracture of the right 
fifth metacarpal and assigned a noncompensable initial 
rating. 
FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition
of this appeal.

2.  The veteran's fifth metacarpal of the right hand is shown 
to have an extension tendon deformity but otherwise normal 
range of motion, some loss of grip strength and stability, 
weakness, and mild to moderate functional loss due to pain, 
but the disability picture does not approximate ankylosis; 
however, there is a reasonable question as to whether, by 
analogy, the symptomatology approximates amputation of the 
finger. 


CONCLUSION OF LAW

Entitlement to an evaluation of 10 percent, and no more, for 
residuals of a fracture of the fifth metacarpal of the right 
hand, have been met.  See 38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.27, 4.40-4.46, 
4.71a, Diagnostic Codes 5299-5156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the initial assignment of a 
disability evaluation following an award of service 
connection for residuals of a right fifth metacarpal 
fracture.  The veteran contends that the severity of the 
disability is greater than is contemplated by the initially 
assigned rating.  As such, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999). 

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), which redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  This act and 
implementing regulations set forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  The RO 
has provided the veteran with copies of the February 2000 
Rating Decision and the August 2001 Statement of the Case.   
The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
In this regard, by letter dated in February 2001, the veteran 
was notified of the requirements of the VCAA, including the 
VA's duty to assist the veteran in developing his claim.  The 
veteran received a VA examination in March 1999 prior to 
separation from service.  Additionally, the veteran was 
afforded a VA examination in March 2001 in connection with 
his claim for a compensable initial rating.  The veteran has 
not made the RO or the Board aware of any other evidence 
needed to be obtained.  Based on the foregoing, the Board 
concludes that the duty to assist has been satisfied, and the 
Board will proceed with appellate review. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  See 38 C.F.R. § 4.31.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. §§ 4.40, 4.45;
see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Painful, unstable, or maligned joints, due to healed injury, 
are entitled to at least the minimum compensable rating for 
the joint.  See 38 C.F.R. § 4.59.  The factors involved in 
evaluating and rating disabilities of the joints include, 
weakness, fatigability, incoordination, restricted or excess 
movement of the joint, or pain on movement. See 38 C.F.R. § 
4.45.  

A February 2000 rating decision granted service connection 
for the veteran's residuals of a right fifth metacarpal 
fracture, and assigned a noncompensable initial rating, 
effective December 12, 1999. 

Service medical records indicate that the veteran suffered an 
injury to his right hand in September 1998, resulting in a 
fracture of his right fifth metacarpal.  

At a VA examination conducted in May 1999 prior to separation 
of service, the veteran related he sustained a right hand 
fracture of the fifth metacarpal in September 1998.  He wore 
a cast for approximately four to six weeks; his hand healed 
well.  The veteran complained of discomfort in his hand when 
squeezed or in cold weather.  A physical examination revealed 
that the veteran was right hand dominant; there was no 
deformity of the right hand and no callus formation over the 
fifth metacarpal.  An x-ray of the right hand revealed no 
bone or joint abnormality.  The examiner's impression was a 
normal right hand.  The veteran was diagnosed with right hand 
status post fracture, fifth metacarpal, with normal exam.  

In the veteran's notice of disagreement dated in January 
2001, the veteran indicated that he encountered pain on a 
daily basis and took medication to ease the pain.  

At a VA examination conducted in March 2001, the veteran 
related the history of his right fifth finger fracture which 
had been described to him as a boxer's fracture by a previous 
examiner.  The veteran stated he had no grip in his right 
hand most of the time and that in cold weather, the condition 
worsened.  Warm weather did not improve the pain.  He further 
stated that he could barely squeeze objects and when shaking 
hands with other males who have a strong grip, this act 
caused pain around his finger; thus, he avoided shaking hands 
when possible.  The veteran took medication for the pain.  
The veteran stated that he was able to write but in order to 
do so, he had to keep his fifth finger in an outward 
position.  He experienced tingling sensations around the 
fifth finger.  He did not wear a brace or other assistive 
device.  The veteran denied a history of generalized 
arthritis or arthralgia.  The veteran reported that he worked 
as a field op technician for MCI WorldCom and his daily 
activities included wiring circuits or stripping cables which 
caused problems with his right hand.  The veteran stated that 
he was capable of performing household chores provided he 
limited the use of his right hand.  The veteran added that he 
was learning to use his left hand even though he was right 
hand dominant.  

A physical examination of the right hand revealed an 
extension deformity of -10 degrees of the right finger, but 
an otherwise normal range of motion.  Mild edema of the right 
fifth finger was noted.  The veteran held his finger in an 
overextended and in a slight ulnar deviated position.  
Palpation of the right hand revealed tenderness over the old 
fracture site and at the metacarpophalangeal joint area.  The 
veteran's right grip was a 4/5 without use of the right fifth 
finger.  The veteran stated he could not use the finger when 
he was gripping.  The physical examination further revealed 
no atrophy of the muscle of the right hand.  Complete fine 
dexterity involving the fingers of the right hand was normal 
except for when using the fifth finger.  The veteran's 
fingers were warm and there was no peripheral cyanosis.   His 
pulses were normal and the scar was minimal.  The veteran was 
diagnosed with status post fracture of the right fifth finger 
with residual fifth finger extension tendon deformity with 
mild to moderate functional loss secondary to pain, lack of 
stability, and weakness.    

The initial noncompensable rating for the residuals of the 
fracture of the veteran's fifth metacarpal of the right hand 
was assigned under Diagnostic Code 5299-5227, rating by 
analogy to ankylosis of any other finger, pursuant to 38 
C.F.R. § 4.27.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995).  Under Diagnostic Code 5227, favorable or unfavorable 
ankylosis of the little finger of either hand warrants a 
noncompensable evaluation.  Ankylosis is considered to be 
favorable when the ankylosis does not prevent flexion of the 
tip of the finger to within 2 inches (5.1 cm.) of the median 
transverse fold of the palm.  It is unfavorable when it 
precludes such motion.  A note to Diagnostic Code 5227 
indicates that in cases involving extremely unfavorable 
ankylosis, the condition will be evaluated as amputation 
under Diagnostic Codes 5152 through 5156.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5227.  Under the criteria of 
Diagnostic Code 5156, a 10 percent evaluation is assignable 
for amputation of the little finger of the major hand without 
metacarpal resection, at the proximal interphalangeal joint 
or proximal thereto.  See 38 C.F.R.  § 4.71a, Diagnostic Code 
5156.  A 20 percent evaluation is assigned with metacarpal 
resection (more than one-half the bone lost).  Id.  

A review of the medical evidence of record indicates that the 
veteran does not, in fact, have ankylosis of the right fifth 
finger.  Testing performed on the May 1999 and March 2001 VA 
examinations showed no indications of ankylosis of the right 
fifth finger and there were no diagnoses of ankylosis.  The 
May 1999 examiner indicated that there was no deformity of 
the right hand and no callus formation over the fifth 
metacarpal.  Most notably, an x-ray revealed no bone or joint 
abnormality.  The March 2001 examiner noted an extension 
deformity of  -10 degrees, but an otherwise normal range of 
motion.  There was some tenderness at the metacarpophalangeal 
joint area noted, but his right grip was 4/5 without the use 
of his right fifth finger.  It appears that the veteran has 
essentially normal motion in his right fifth finger.  
However, he has reported that he avoids the use of his finger 
under various circumstances and has complained of pain on 
functional use.  Considering the provisions of 38 C.F.R. §§ 
4.40 and 4.45, which address painful motion and functional 
loss due to pain, it appears that a compensable evaluation 
due to such symptomatology is appropriate.  See generally 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   The symptoms from 
his finger disability appear to exceed what would be expected 
for a non-compensable evaluation in view of his complaints 
which have been confirmed on objective examination.  The 
record contains objective evidence reflecting that there is 
functional impairment attributable to the veteran's 
complaints of right little finger pain which supports a 
rating of 10 percent, and no more, by analogy to amputation 
under Diagnostic Code 5156.  Although no portion of the 
veteran's right fifth finger is actually missing, his 
avoidance of its use due to pain on functional use raises a 
reasonable question of rating it by analogy to amputation.  
Rating by analogy and resolving any doubt in the veteran's 
favor, the Board considers the symptoms from the veteran's 
finger fracture to more closely approximate that of an 
amputation with assignment of a 10 percent evaluation.  

The March 2001 VA examiner diagnosed the veteran with 
"status post fracture of the right fifth finger with 
residual fifth finger extension tendon deformity with mild to 
moderate functional loss secondary to pain, lack of 
stability, and weakness."  This diagnosis which confirms the 
veteran's subjective complaint that his finger limits his 
ability to perform some of his duties as a field op 
technician for MCI WorldCom, raises, at least a reasonable 
question, as to the level of residual disability and a basis 
for a rating of 10 percent.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, the 
veteran is not entitled to a rating in excess of 10 percent, 
for any period of his appeal, as there is no actual 
amputation with metacarpal resection or objective evidence 
demonstrating functional impairment which would warrant a 
rating by analogy beyond 10 percent under Diagnostic Code 
5156.  In conclusion an evaluation of 10 percent, and no 
more, for the full period of the veteran's appeal is 
warranted by rating by analogy as an amputation under 
Diagnostic Code 5156.  This criteria most closely 
approximates the degree of disability produced as a result of 
the veteran's residuals from a fracture of the right fifth 
metacarpal, including his complaints of pain.

The Board notes that though a scar has been reported on the 
March 2001 VA examination, it has not been found to be 
superficial, poorly nourished with repeated ulceration or 
tender and painful on objective demonstration so as to 
warrant a separate evaluation.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2001).

The record also does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."    38 
C.F.R. § 3.321(b)(1).  The Board notes that 38 C.F.R. § 4.1 
provides that percentage ratings represent average impairment 
in earning capacity resulting from diseases and injuries and 
their residual conditions in civil occupations and are 
considered adequate to compensate for considerable loss of 
working time.  The veteran has been adequately compensated 
for the effect of pain on his ability to perform his job 
duties under the regular rating schedule standards.  The 
Board finds that there has been no showing that the veteran's 
service-connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  During 
the March 2001 VA examination, the veteran indicated that he 
had problems performing some of his job duties, but there was 
no indication that he was incapable of substantially 
performing his job.  Nor were there any indications he was 
fired or unable to secure another similar job.  The record 
also does not show that he was ever hospitalized on account 
of his finger.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An initial compensable rating of 10 percent, and not higher, 
for the full period of his appeal, for residuals of a 
fracture of the fifth metacarpal of the right hand is 
granted.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

